                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                  3:18-CV-106-RJC-DSC

 MALCOLM WIENER,                                  )
                                                  )
                Plaintiff,                        )
                                                  )        EQUITABLE’S MOTIONS TO
                v.                                )        DISMISS AND FOR POST-
                                                  )        TRIAL RELIEF
 AXA EQUITABLE LIFE INSURANCE                     )
 COMPANY,                                         )
                                                  )
                Defendant.                        )
                                                  )


       Pursuant to Rules 12(b)(1), 12(h)(3), 50(b), and 59 of the Federal Rules of Civil

Procedure, defendant Equitable Financial Life Insurance Company (f/k/a AXA Equitable Life

Insurance Company) moves the Court to vacate the September 10 judgment in this case and to

grant relief in accordance with these motions. Equitable is simultaneously filing a brief in

support of these motions. As a summary of the grounds for the motions, Equitable shows the

following:

       1.       The Court lacks subject-matter jurisdiction over plaintiff Malcolm Wiener’s

negligence claim. That claim involves Equitable’s disclosures to the Medical Information

Bureau, an insurance-support organization. A North Carolina insurance statute creates exclusive

remedies for disclosures to an insurance-support organization. More importantly, that statute

expressly immunizes insurers from negligence claims like Mr. Wiener’s. That statutory

immunity defeats federal subject-matter jurisdiction here. Rules 12(b)(1) and 12(h)(3) therefore

call for this lawsuit to be dismissed.

       2.      Judgment for Equitable under Rule 50(b) is warranted because Mr. Wiener has

not offered legally sufficient evidence on causation and injury. Mr. Wiener did not present
sufficient evidence on three aspects of his negligence claim: (1) that he is uninsurable; (2) that

even if he is uninsurable, the MIB codes caused that condition; and (3) that if not for Equitable’s

disclosure of the codes, Mr. Wiener would have obtained new life insurance. Those failures of

proof call for judgment in favor of Equitable as a matter of law. Alternatively, they call for a

new trial under Rule 59.

       3.      Mr. Wiener’s evidence on damages is legally insufficient as well, because it

conflicts with the governing law on damages. Mr. Wiener claims that Equitable prevented him

from getting a new life insurance policy, but he premised his damages only on the death benefit

of his old Equitable policies. His damages evidence had nothing to do with the legally proper

measure of damages in a case like this one: the net economic value of the policy that Mr. Wiener

could buy on an unencumbered market. The absence of legally sufficient evidence on damages

calls for judgment in Equitable’s favor, remittitur to nominal damages of $1.00, or a new trial.

       WHEREFORE, for the reasons stated in this motion and its accompanying brief,

Equitable requests that the Court vacate the judgment in this lawsuit and dismiss the lawsuit.

Alternatively, Equitable requests that the Court enter judgment as a matter of law in Equitable’s

favor. Alternatively, Equitable requests that the Court remit Mr. Wiener’s damages to nominal

damages of $1.00 or order a new trial.

       If the Court would find oral argument on these motions helpful, Equitable would be

pleased to participate in argument.




                                                 2
     This 8th day of October, 2020.


/s/ John R. Wester
John R. Wester                                 Aaron C. Lang
N.C. State Bar No. 4660                        N.C. State Bar No. 51511
Matthew W. Sawchak                             Cadwalader Wickersham & Taft LLP
N.C. State Bar No. 17059                       227 West Trade Street
Stephen D. Feldman                             Charlotte, NC 28202
N.C. State Bar No. 34940                       aaron.lang@cwt.com
Robinson, Bradshaw & Hinson, P.A.              Telephone: 704-348-5145
101 N. Tryon St., Suite 1900                   Telefax: 704-348-5200
Charlotte, NC 28246
jwester@robinsonbradshaw.com                   Robert Cassot (admitted pro hac vice)
msawchak@robinsonbradshaw.com                  Federal Bar No. ct24004
sfeldman@robinsonbradshaw.com                  Morrison Mahoney LLP
Telephone: 704-377-2536                        One Constitution Plaza, 10th Floor
Telefax: 704-378-4000                          Hartford, CT 06103
                                               rcassot@morrisonmahoney.com
                                               Telephone: 860-616-4441
                                               Telefax: 860-244-3800


                                  Counsel for Equitable




                                           3
